Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to amendment filed 2/24/2021.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Parekh 2017/0185996 discloses “in step 201, a bank creates digital card 104 for the customer with a debit card product functionality” and “auxiliary card features can be added to the digital card, which make supplementary functions which are relevant to the product available to the customer”
	The closest prior art 2015/0332252 Sharhrokhi teaches activation of digital cards.  Including loyalty mobile application to be store on a mobile device.  
	The closest prior art 2010/0069092 Bajpai discloses geo-location including an efficient way to provide location-based services to an enterprise, as well as to integrate those location-based services into the enterprise's communications platform. A platform for Supporting con Verged, location-based communications comprises one or more application servers such as a transactional server, a Session Initiation Protocol server.  

	Claims are allowed because references as discussed above as the Closest Prior art of record fails to teach or render obvious a method of  receiving, from a mobile device, a selection of the digital card to conduct a transaction; in response to receiving the selection of the digital card, identifying a merchant associated with the transaction: automatically identifying an accepted card network, from the plurality of card networks to conduct the transaction, wherein the accepted card network is identified based in part on a first payment provider, of the plurality of payment providers, that is accepted at the merchant: assigning, to the digital card, the first payment provider that is associated with the accepted suggested card network to conduct the transaction at the location merchant: and updating the account balance of the digital card on completion of the transaction.
   The applicants claims are allowed because prior art does not teach the unique features of the applicant as listed above.  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698